Case: 16-30075      Document: 00513693438         Page: 1    Date Filed: 09/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                      No. 16-30075
                                                                            FILED
                                                                    September 27, 2016
                                                                       Lyle W. Cayce
ETHEL FONTENOT,                                                             Clerk

                     Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                     Defendant - Appellee



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CV-595


Before REAVLEY, DAVIS, and JONES, Circuit Judges.
PER CURIAM:*
       Ethel Fontenot filed a claim for Title XVI Supplemental Security Income
(SSI) benefits and Title II disability insurance benefits (DIB) based on her
asserted disability in 2010, alleging that it impeded her ability to work starting
in 2009. Her claims were denied, but she appealed to an Administrative Law
Judge (ALJ) who issued a partially favorable ruling. Fontenot appealed that
determination to the appeals council and district court, each of whom rejected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30075     Document: 00513693438      Page: 2   Date Filed: 09/27/2016



                                   No. 16-30075
her appeals. On appeal to this court she raises issues of due process, errant
findings, and inappropriate application of age-based standards.           Finding
substantial evidence to support the ALJ’s findings and no other reversible
error of law or fact, we affirm.
      At the time of her claimed disability onset, Fontenot was 52, however
she had turned 54 at the time of filing her applications. She cited bone disease,
an enlarged heart, hypertension, high cholesterol, spinal problems and
depression. Her application was denied, but she requested and received an
administrative hearing.     The ALJ issued subpoenas to Drs. Voitier and
Whiteman. At the hearing, Dr. Whiteman testified, but Dr. Voitier was not
originally available. The ALJ asked if Fontenot’s representative would like to
submit interrogatories for Dr. Voitier, however her representative declined.
Later in the hearing, the ALJ asked Fontenot if she would like to call the doctor
for additional testimony, but Fontenot’s representative stated “I do not, judge.
I think . . . in view of the testimony here today, it would be superfluous for us
to speak with Dr. [Voitier].”
      After the hearing the ALJ issued a notice advising Fontenot of her right
to request a supplemental hearing. Fontenot’s representative requested a fully
favorable decision or a supplemental hearing compelling Vocational Expert
(VE) Peterson, Dr. Whiteman, and Dr. Voitier to appear. The ALJ issued a
partially favorable decision and denied Fontenot a supplemental hearing. The
decision granted Fontenot SSI benefits, but a disability onset date in June of
2011, when Fontenot turned 55. Fontenot’s request for review was denied by
the appeals council in early 2013. She then filed suit in district court in the
Western District of Louisiana. In June 2015 a magistrate judge recommended
the ALJ’s decision be upheld, and the district court adopted the magistrate
judge’s Report and Recommendation in December 2015.


                                        2
    Case: 16-30075     Document: 00513693438        Page: 3   Date Filed: 09/27/2016



                                  No. 16-30075
      Having exhausted all administrative and lower court remedies available
to her, Fontenot appealed to this court. Fontenot raises four issues with
regards to the administrative determination: (1) that she was denied due
process when she was denied a supplemental hearing to cross-examine
Dr. Voitier, (2) that she was denied due process when she was denied a
supplemental hearing to further cross-examine Dr. Whiteman, (3) that the
ALJ’s Residual Functioning Capacity (RFC) finding was in error, and (4) that
the ALJ erred in her application of the Medical-Vocational Guidelines (GRIDS)
which resulted in an incorrect disability onset date.
      1.    Fontenot has waived her due process claim stemming from her
inability to cross-examine Dr. Voitier.       Precedent dictates that “[a]rguments
not raised in the district court cannot be asserted for the first time on appeal.”
Greenberg v. Crossroads Sys., Inc., 364 F.3d 657, 669 (5th Cir. 2004). Further,
“[a] party must ‘press and not merely intimate the argument during the
proceedings before the district court.’” Hardman v. Colvin, 820 F.3d 142, 152
(5th Cir. 2016) (quoting Keelan v. Majesco Software, Inc., 407 F.3d 332, 340
(5th Cir.2005)).     Fontenot failed to raise a due process claim regarding
Dr. Voitier before either the magistrate judge or the district court, focusing
instead exclusively on a due process challenge regarding the handling of
Dr. Whiteman’s testimony and report. The magistrate judge’s Report and
Recommendation did not address this claim in any fashion, and the district
court fully adopted the magistrate’s Report and went no further. Additionally,
when provided the opportunity to have the ALJ track down the missing
Dr. Voitier, Fontenot’s representative declined, saying it would be superfluous,
and even declined an opportunity to submit interrogatories. Therefore, this
claim has been waived.
      2.    Fontenot was not denied due process, because she had a full and
fair opportunity for cross-examination of Dr. Whiteman in the initial
                                          3
    Case: 16-30075     Document: 00513693438     Page: 4   Date Filed: 09/27/2016



                                  No. 16-30075
administrative hearing. “Due process requires that a claimant be given the
opportunity to cross-examine and subpoena the individuals who submit
reports.” Lidy v. Sullivan, 911 F.2d 1075, 1077 (5th Cir. 1990). The judge
ordered a subpoena for Dr. Whiteman, Dr. Whiteman appeared, and Fontenot’s
representative was able to question the doctor. This procedural protection fully
complies with the standard in Lidy.
      3.    The ALJ’s RFC is supported by substantial evidence. It is the
responsibility of the ALJ to interpret “the medical evidence to determine [a
claimant’s] capacity for work.” Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir.
2012). “Substantial evidence is ‘such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.’” Perez v. Barnhart, 415 F.3d
457, 461 (5th Cir. 2005) (quoting Greenspan v. Shalala, 38 F.3d 232, 236). “It
is ‘more than a mere scintilla and less than a preponderance.’” Id. (quoting
Masterson v. Barnhart, 309 F.3d 267, 272 (5th Cir. 2002)). The ALJ relied on
reports and analysis from two consultative examiners and the review physician
in making her determination.       Further, the ALJ adequately dealt with a
dispute between physicians (Drs. Haag and Whiteman) noting that the
treatment records were consistent with Dr. Haag’s diagnosis and that
Dr. Whiteman’s form conflicted with his own consultative report. “[T]he ALJ
is entitled to determine the credibility of medical experts as well as lay
witnesses and to weigh their opinions and testimony accordingly.” Moore v.
Sullivan, 919 F.2d 901, 905 (5th Cir. 1990). The RFC must be upheld under
the substantial evidence standard, because reliance on the analysis of these
doctors is more than a mere scintilla, and any evaluation of the accuracy of the
analysis is beyond the scope of this court’s review.
      4.    While Fontenot does raise concerns with the determination of the
disability onset date in the district court, her claims there are solely concerned
with issues surrounding slowly progressive impairments. Before this Court,
                                        4
     Case: 16-30075       Document: 00513693438         Page: 5    Date Filed: 09/27/2016



                                      No. 16-30075
however, Fontenot’s theory has shifted to discussion of a borderline-age
situation.    These are fundamentally different theories requiring different
factual backgrounds and reasoning. As discussed with regard to Fontenot’s
waived due process claim, “[a]rguments not raised in the district court cannot
be asserted for the first time on appeal.” Greenberg, 364 F.3d at 669. Given
her failure to raise the issue in the district court pleadings, the magistrate and
district court did not address this issue. Fontenot fails to explain why it was
not raised or how it will cause a miscarriage of justice. The issue was not
preserved for appeal, and is therefore waived. 1
       For the foregoing reasons, the judgment of the district court is
AFFIRMED.




       1   Had it been properly preserved, the ALJ’s decision should still be upheld.
“‘[B]orderline’ is not specifically defined, indicating that the Secretary has discretion in
determining when a situation is ‘borderline,’” and “[t]he Secretary's interpretations of his
regulations deserves considerable deference in the absence of an obvious inconsistency
between the interpretation and the language of the regulation in question.” Harrell v. Bowen,
862 F.2d 471, 479 (5th Cir. 1988). According to the agency manual, a few months should
mean “a period not to exceed six months.” Hearing, Appeals, and Litigation Law Manual
(HALLEX) I-2-2-42, 2016 WL 1167001, at *1. There is no obvious inconsistency between an
interpretation of less than six months and language calling for “a few days to a few months,”
so it is entitled to deference. On the date last insured, Fontenot was over 11 months from
reaching the next higher age category, therefore the ALJ appropriately determined this was
not a borderline-age category case. Social Security Ruling (SSR) 83-10, 1983 WL 31251 at *8
(“When the person last met the insured status requirement before the date of adjudication,
the oldest age to be considered is the person's age at the date last insured.”).
                                             5